682 S.E.2d 387 (2009)
In the Matter of R.A.E., a Minor Child.
appealed Wilkes County DSS.
No. 77PA09.
Supreme Court of North Carolina.
August 27, 2009.
Amended September 15, 2009.
Tracie Jordan, Jefferson, for Tommy Cooke.
Robert W. Ewing, Clemmons, for Father.
Paul W. Freeman, Wilkesboro, for Wilkes County DSS.

ORDER
Upon consideration of the petition filed on the 13th of February 2009 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Allowed for the Limited Purpose of Remanding to the Court of Appeals for Reconsideration *388 in Light of K.J.L., 363 N.C. 343, 677 S.E.2d 835 (2009).
By order of the Court in conference, this the 27th of August 2009.